Citation Nr: 9911907	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than October 13, 
1993 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
30 percent disability evaluation for PTSD, effective from 
October 13, 1993.  The veteran's accredited representative 
submitted a notice of disagreement (NOD) in March 1995 and 
the RO issued a statement of the case (SOC) in April 1995.  A 
statement received from the veteran's representative in June 
1995 was accepted in lieu of the VA Form 9 as the veteran's 
substantive appeal. 

In October 1995, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

By a March 1997 rating action, the RO increased the rating 
for the service-connected PTSD to the present level of 100 
percent, effective from October 13, 1993.  

REMAND

In the March 1995 NOD, the veteran's representative argued 
that the January 1995 rating action contained clear and 
unmistakable error (CUE) in not assigning an earlier 
effective date to the grant of service connection.  The 
representative noted that the veteran's claim of service 
connection for PTSD had previously been denied in an August 
1988 rating decision, but contended that the recent grant of 
service connection was made following review of essentially 
the same evidence.  In effect, the representative is arguing 
that the August 1988 RO rating action contained CUE.

In an April 1995 Deferred Rating Action, the RO found that 
the January 1995 rating action did not contain CUE.  
Initially, the Board points out that an allegation of CUE is 
a method for revising a previous determination which is final 
and binding.  38 C.F.R. § 3.105 (1998).  A finally 
adjudicated claim is one which has become final by the 
expiration of 1 year after the date of the notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 C.F.R. §§ 3.160, 20.1103, 20.110 
(1998).  The January 1995 rating action is presently on 
appeal, therefore not final and binding and not subject to 
attack on the basis of CUE.  

The case must be remanded to the RO for consideration of the 
claim that the August 1988 rating action contained CUE. If it 
is found that there was no CUE in the August 1988 rating 
action, the veteran and his representative should be notified 
of the decision and informed of the appellate rights.  

Thus, this case is REMANDED to the RO for the following 
development:

The RO should determine whether the 
August 1988 rating action contained CUE.  
If it is found that there was no CUE in 
the August 1988 rating action, the RO 
should notify the veteran and his 
representative of that determination and 
furnish appellate rights. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









